Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on January 7, 2021 has been accepted and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2016/0022231 (Nonaka).
Regarding claim 1, Nonaka discloses a radiographic apparatus (Figures 2 and 3) comprising:
A first radiation detector configured to detect radiation (see figure 2, element 1);
A second radiation detector configured to detect radiation (see figure 3, element 2;
A control unit configured to control the first radiation detector and the second radiation detector (element 14 controls element 1 and element 2);
Wherein the first radiation detector (element 1) includes

a setting unit configured to set image capturing information of the first radiation detector (element 14 sets an operation of the imaging unit, see paragraph [0027]); and
wherein the control unit is configured to (element 14 controls element 1), in a case where the first radiation detector is enabled by the enabling unit (when element 3 enables element 1 which enables element 14), control the first radiation detector (element 14 controls element 1) and the second radiation detector based on the image capturing information set by the setting unit (element 14 of detector 1 sets imaging information to itself as well as the location control unit 12 of each imaging unit see paragraph [0036]).
Regarding claim 2, Nonaka discloses the radiographic apparatus according to claim 1, wherein the first radiation detector (element 1) includes a holding unit configured to store a radiographic image generated based on detected radiation in association with the image capturing information (element 11 is a radiation detection unit including a memory, see paragraph [0048] discloses memory for storing an image and the identification information of an imaging order).
Regarding claim 3, Nonaka discloses the radiographic apparatus according to claim 1, wherein the image capturing information includes at least one of an image capturing protocol identification (ID), a captured part (see paragraph [0005] discloses that the imaging order information includes imaging portion or captured part), an image capturing direction, an age category of a subject, and rotation information of a radiographic image.
Regarding claim 4, Nonaka discloses the radiographic apparatus according to claim 1, wherein the setting unit sets the image capturing information of the first radiation detector from the image capturing information ordered according to priority based on past image capturing information of at least one of the first radiation detector and the second radiation detector (see paragraph [0046] 
Regarding claim 5, Nonaka discloses the radiographic apparatus according to claim 4, wherein the priority is determined based on a setting frequency or a setting time of the image capturing information (see paragraph [0046] discloses that the time of image capture is adjusted as the previously slave imager is reordered as a master imager).
Regarding claim 6, Nonaka discloses the radiographic apparatus according to claim 1, wherein the control unit transmits the image capturing information common to the first radiation detector and the second radiation detector to the first radiation detector (see paragraph [0038] the master and slave radiation units, elements 1 and 2 generates images which are output to control unit 14, and thus the common images are output to the first radiation detector via element 14).
Regarding claim 8, Nonaka discloses the radiographic apparatus according to claim 1, wherein in a case where the enabling unit enables the first radiation detector (element 3 enables element 1), the enabling unit enables the second radiation detector (element 3 enables element 1, which enables element 2).
Regarding claim 9, Nonaka discloses the radiographic apparatus according to claim 8, wherein the image capturing information set by the setting unit is transmitted to the second radiation detector (element 14 determines the order in image capturing from element 14 of the first radiation detector to a second radiation detector element 2).
Regarding claim 11, Nonaka discloses a radiographic apparatus (Figure 2 and 3) comprising:
A first radiation detector configured to detect radiation (see figure 2, element 1);
A second radiation detector configured to detect radiation (see figure 3, element 2;

Wherein the first radiation detector is provided on a support (element 1 includes a support, see figure 2),
Wherein the housing includes
an enabling unit (element 3 when attached is in element 1) configured to enable the first radiation detector (element 3, when connected to element 1, enables element 1, see paragraph [0028]); and 
a setting unit configured to set image capturing information of the first radiation detector (element 14 sets an operation of the imaging unit, see paragraph [0027]); and
wherein in a case where the first radiation detector is enabled by the enabling unit (when element 3 enables element 1 which enables element 14), the image capturing information set by the setting unit is transmitted to the control unit (element 14 of detector 1 sets imaging information to itself as well as the location control unit 12 of each imaging unit see paragraph [0036]).
Regarding claim 13, Nonaka discloses a radiographic system (Figures 1, 2 and 3) comprising:
a radiation generation unit configured to generate radiation (element 5); 
a first radiation detector configured to detect the generated radiation (element 1, see also figure 2); 
a second radiation detector configured to detect the generated radiation (element 2, see also figure 3); and 
a control unit (element 14) configured to control the radiation generation unit (element 14 controls element 4, which controls element 5), the first radiation detector (element 14 controls element 1), and the second radiation detector (element 14 controls element 2),
wherein the first radiation detector (element 1) includes:

a setting unit configured to set image capturing information of the first radiation detector (element 14 sets an operation of the imaging unit, see paragraph [0027]),
wherein in a case where the first radiation detector is enabled by the enabling unit (when element 3 enables element 1 which enables element 14), the control unit controls the first radiation detector and the second radiation detector based on the image capturing information set by the setting unit (element 14 of detector 1 sets imaging information to itself as well as the location control unit 12 of each imaging unit see paragraph [0036]).
Regarding claim 14, Nonaka discloses a radiographic method (figure 1 and 2), comprising: 
Controlling (element 14) a first radiation detector (element 1) to detect radiation and a second radiation detector (element 2) to detect radiation (element 14 controls element 1 and element 2)
enabling the  first radiation detector (element 3, when connected to radiation detector 1, enables element 1, see paragraph [0028]);
setting image capturing information of the first radiation detector (element 14 sets an operation of the imaging unit, see paragraph [0027]); and 
wherein, in a case where the first radiation detector is enabled (element 3 enables element 1 which enables element 14), controlling first radiation detector (element 14 controls element 1), and the second radiation detector based on the set image capturing information (element 14 of detector 1 sets imaging information to itself as well as the location control unit 12 of each imaging unit see paragraph [0036]).
Regarding claim 15, Nonaka discloses a computer-readable storage medium storing computer-executable instructions for causing a computer to execute a radiographic method (see paragraph [0002] discloses a non-transitory computer readable storage medium), the radiographic method comprising:

enabling the first radiation detector (element 3m when connected to radiation detector element 1, it enables the detector, see paragraph [0028]);
setting image capturing information of the first radiation detector (element 14 set an operation of the imaging unit element 1, see paragraph [0027]); and 
wherein, in a case where the first radiation detector is enabled (element 3 enables element 1), controlling the first radiation detector (element 14 controls element 1), and the second radiation detector based on the set image capturing information (element 14 controls element 1, when element 3 enables element 1, element 14 is enabled and sets the imaging information for element 1 as well the location control unit 12 of each imaging unit, see paragraph [0036] and thus when the first imaging unit 1 is enabled, the second detector is controlled with respect to the first detector).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka in view of US Publication 2010/0053214 (Goto).
Regarding claim 7, Nonaka discloses the radiographic apparatus according to claim 1, but does not specify a direction specifying unit provided in the first radiation detector and configured to specify a direction coinciding with a direction of a displayed radiographic image.
Goto discloses a radiographic apparatus (see Figure 4) including a direction specifying unit provided in the first radiation detector (see element 401 which are the coordinate axes that define the imaging direction) and configured to specify a direction coinciding with a direction of a displayed radiographic image (see Figure 7, element 207 specifies a direction of the image as it is displayed) 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Nonaka with the invention as . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka.
Regarding claim 10, Nonaka discloses a radiographic apparatus (figures 2 and 3) comprising:
A first radiation detector configured to detect radiation (see figure 2, element 1);
A second radiation detector configured to detect radiation (see figure 3, element 2;
A control unit configured to control the first radiation detector and the second radiation detector (element 14 controls element 1 and element 2);
Wherein the radiation detector is housed in a housing (element 1 includes a housing),
Wherein the housing includes
an enabling unit (element 3 when connected is a part of element 1) configured to enable the first radiation detection unit (element 3 enables element 1); and 
a setting unit configured to set image capturing information of the first radiation detector (element 14 sets an operation of the imaging unit, see paragraph [0027]), and
wherein in a case where the first radiation detector is enabled by the enabling unit (element 14 controls element 1), the image capturing information set by the setting unit is transmitted to a control unit (element 14 of detector 1 sets imaging information to itself as well as the location control unit 12 of each imaging unit see paragraph [0036]).
Nonaka does not teach that the enabling unit is provided in the housing for accommodating a first radiation detection unit and instead teaches it is connected via a wire (see paragraph [0020]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Nonaka with an enabling unit integrated with the radiation detection unit as it would merely integrate the enabling unit with the detector. This would result in reducing misplacement of the enabling unit from the detector.
Response to Arguments
Applicant argues that Nonaka does not teach “a common control unit to a plurality of radiation detector[s] (sic)…and the process of inspection management, image processing and image transfer of an image sent from the selected radiation detector at a common control unit.” (see pages 7-8).  The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “common control unit” and a process of “inspection management, image processing and image transfer”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Nonaka fails to provide “the feature of enabling unit and setting unit” where “each of the radiation detectors and the enabling unit requires the operation display unit to the radiation detector to enable the radiation detector.” (see page 8). The Examiner respectfully disagrees. Nonaka teaches an enabling unit (element 3) and a setting unit (element 14) where the enabling unit enables the radiation detector (element 3 enables detector element 1). The claim does not require that each of the radiation detectors and the enabling unit require the operation display unit to the radiation detector to enable the radiation detector, as argued on page 8. Thus, applicant’s arguments are not persuasive.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884